871 F.2d 1149
276 U.S.App.D.C. 409
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Doris THORNE, Appellant,v.WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY.
No. 87-7082.
United States Court of Appeals, District of Columbia Circuit.
April 18, 1989.

Before MIKVA, RUTH B. GINSBURG and SILBERMAN, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir. Rule 14(c).  It is


2
ORDERED and ADJUDGED that the district court's order filed March 30, 1987 be summarily affirmed substantially for the reasons stated by that court in its memorandum accompanying the order.  We also note that appellant did not raise before the district court her claim that appellee had threatened to withhold payment of her requested medical expenses if she filed suit.  Appellant is therefore precluded from pursuing this claim on appeal.  See Flech v. Air Florida, Inc., No. 88-5134, slip op. at 9 (D.C.Cir.1989).


3
The Clerk is directed to withhold the issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15.